DETAILED ACTION
The following Notice of Allowability is in reply to the After Final Response filed 5/18/2021 (“May Resp.”). In the May Resp., claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented claim objections and claim rejections under 35 U.S.C. § 112(b) are withdrawn in light of the claim amendments submitted in the May Resp.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Fisher (73,616) in an email sent on 6/25/2021, which was in response to a telephone conversation discussing the proposed amendments on 6/23/2021.

The following amendments are based on the claims submitted on 5/18/2021, which are entered. The application has been amended as follows:

a controller configured to
receive first measurement information indicating a relative quality of communication paths measured by a first communications terminal of 
determine from the first measurement information and the second measurement information an association between the first communications terminal and a first relay node of the one or more relay nodes;
control the first communications terminal to transmit data to the first relay node for transmission to the base station and to receive data from the first relay node for transmission to the first communications terminal transmitted by the base station; 
receive a first indication of a quality of service of data to be transmitted via a first communications bearer between the first communications terminal and the base station;
receive a first indication of a capability of the first communications terminal to transmit data; and
control the first communications terminal to transmit data for the first communications bearer to the first relay node for transmission on to the base station or transmission to the base station via the one or more relay nodes other than the first relay node, or to transmit data to the base station via a wireless access interface, based on the first quality of service and the first indicated capability.

9. (Currently Amended) A base station configured to operate as a relay node in a mobile communications system, the relay node comprising:
a transmitter configured to transmit data received from one or more communications terminals to another base station or to another relay node, or to transmit data received from the another base station to one or more of the communications terminals or to the another relay node;
a receiver configured to receive data from the one or more communications terminals for transmission to the another base station or to receive data for transmitting to the one or more communications terminals; and 
a controller configured to
transmit to the another base station measurement information representing a relative quality of communication paths measured by the another relay node;
receive from the another base station an indication that the another relay node is associated with a plurality of the communications terminals, an association providing an indication that [[a]] the plurality of communications terminals should transmit signals representing data to the associated relay node for the associated relay node to transmit the data to the another base station, an association of the relay node with the plurality of communications terminals being provided for a quality of service of the data to be transmitted via communications bearers from the plurality of communications terminals to the another base station, the quality of service providing for delay tolerant data;
receive from the 

upon predetermined conditions being met, transmit the aggregated data to the another relay node or transmit the data to the another base station via [[the]] a wireless access interface.

10. (Currently Amended) A method of operating a relay node in a mobile communications system, the method comprising:
receiving, at the relay node, signals from one or more communications terminals and one or more other relay nodes;
transmitting, from the relay node, to a base station, measurement information representing a relative quality of communication paths measured by the relay node from the one or more communications terminals and the one or more other relay nodes;
receiving from the base station an indication that the relay node is associated withthe plurality of the communications terminals, an association providing an indication that a plurality of communications terminals should transmit signals representing data to an associated relay node for the relay node to transmit the data to the base station, an association of the relay node with the plurality of communications terminals being provided for a quality of service of the data to be transmitted from the plurality of communications terminals to the base station, wherein the data is to be transmitted via communications bearers, the quality of service providing for delay tolerant data;
receiving from the plurality of communications terminals the signals representing the data for transmission to the base station;
aggregating the data from the 
a wireless access interface.

11. (Currently Amended) A communications terminal for communicating data via a mobile communications network, the communications terminal comprising:
a transmitter configured to transmit signals representing data to a base station or to transmit signals representing the data to one or more relay nodes; and
a receiver configured to receive signals representing the data from one or more of the relay nodes or to receive signals representing the data from the base station; and 
a controller in combination with the transmitter and the receiver configured to:
transmit to the base station measurement information representing a relative quality of communication paths measured by the communications terminal;
receive from the base station an indication of one of the relay nodes associated with the communications terminal to which a communications device should transmit signals representing data for the one of the relay nodes
transmit to the base station an indication of a quality of service which the communications terminal requires for a communications bearer for communicating the data via the mobile communications network;
receive from the base station an indication that the communications terminal should either transmit signals representing the data to the one of the relay nodes and for theone of the relay nodes
one or more relay nodes

12. (Currently Amended) A method of communicating data via a mobile communications network, the method comprising:
transmitting signals representing data to a base station or to transmit signals representing the data to one or more relay nodes; 
receiving signals representing the data from one or more of the relay nodes or to receive signals representing the data from the base station;
transmitting to the base station measurement information representing a relative quality of communication paths measured by the communications terminal;
receiving from the base station an indication of one of the relay nodes associated with a communications terminal to which a communications device  transmits signals representing the data for the associated relay node to transmit the data to the base station;
transmitting to the base station an indication of a quality of service which the communications terminal requires for a communications bearer for communicating the data via the mobile communications network;
receiving from the base station an indication that the communications terminal should either transmit signals representing the data to the associated relay node and for the associated relay node to transmit the data to the base station, or transmit signals representing the data to the base station via a wireless access interface; and


13. (Currently Amended) A controller configured to operate in a mobile communications system, the controller comprising circuitry being configured to:

receive from a base station measurement information comprising a relative quality of communication paths measured by one of one or more communications terminals and a relative quality of communication paths measured by each of one or more relay nodes;
determine from the measurement information an association between a communications terminal and one of the one or more relay nodes;
control the one communications terminal to transmit signals representing data to the one of the one or more relay nodes one of the one or more relay nodes one communications terminal transmitted by the base station; 
receive an indication of a quality of service of data to be transmitted via a communications bearer from the one communications terminal and the base station;
receive an indication of a capability of the one communications terminal to transmit the signals representing the data; and
control the one communications terminal to transmit the data for the communications bearer to the one of the one or more relay nodes one communications terminal.

Allowable Subject Matter
Claims 1-13 are allowed over the prior art of record.
The reasons for allowance were presented in the Final Office Action mailed 2/18/2021 on pages 9-11 and remain the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413